     Case: 1:18-cv-00669-MRB Doc #: 5 Filed: 11/16/18 Page: 1 of 7 PAGEID #: 21




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

SHERRYL DARBY             :   Case No. 1:18CV00669
7613 Advantage Court      :
Las Vegas, NV 89129       :
                          :   Judge Barrett
           Plaintiff,     :
                          :
v.                        :
                          :
CHILDVINE, INC.           :
790 Main Street           :
Springboro, OH 45066      :
                          :
and                       :
                          :
TYLER MAYHUGH             :
790 Main Street           :
Springboro, OH 45066      :
                          :
and                       :
                          :
SAMANTHA DOCZY            :
790 Main Street           :
Springboro, OH 45066      :
                          :
           Defendants.    :
                          :
                          :
_______________________________________________________

           AMENDED COMPLAINT AND JURY DEMAND
_______________________________________________________

       Plaintiff Sherryl Darby, for her Amended Complaint against Childvine, Inc.

(“Childvine”), Tyler Mayhugh, and Samantha Doczy, states as follows:

                        I.      PRELIMINARY STATEMENT

1.     This is a civil rights action arising out of Plaintiff Sherryl Darby’s employment with

Childvine. Ms. Darby alleges that she was terminated because of her disability in violation



                                             1
     Case: 1:18-cv-00669-MRB Doc #: 5 Filed: 11/16/18 Page: 2 of 7 PAGEID #: 22




of the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., and the Ohio Civil Rights

Act, Ohio Rev. Code 4112.01, et seq.

2.        Ms. Darby seeks relief for the aforementioned acts and/or omissions in the form

of compensatory damages for her economic injuries, compensatory damages for her

noneconomic injuries, equitable relief in the form of reinstatement with accommodation

or front pay, and punitive damages. Finally, Ms. Darby seeks payment of her reasonable

attorney fees and costs.

                           II.    JURISDICTION AND VENUE

3.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims arise under federal law, 42 U.S.C. § 12101, et seq. This Court may assume

supplemental jurisdiction over Ms. Darby’s claims under Ohio law pursuant to 28 U.S.C.

§ 1367 because her state law claims arise from the same case or controversy as her federal

claims.

4.     Venue with this Court is appropriate because the acts complained of herein

occurred within the judicial district of the Southern District of Ohio.

                           III.   ADMINISTRATIVE HISTORY

5.     On or about November 30, 2016, Ms. Darby filed a charge of discrimination (No.

473-2017-00228) with the Equal Employment Opportunity Commission (“EEOC”)

against Childvine, alleging disability discrimination. On June 27, 2018, the EEOC issued

Ms. Darby a Notice of Right to Sue.

6.     Ms. Darby has timely filed this claim within 90 days of that notice.

                                      IV.   PARTIES

7.     Plaintiff Sherryl Darby is a United States citizen and is currently a resident of Las

Vegas, Nevada. Childvine employed Ms. Darby as an administrative assistant at its

                                             2
      Case: 1:18-cv-00669-MRB Doc #: 5 Filed: 11/16/18 Page: 3 of 7 PAGEID #: 23




Springboro, Ohio location. Ms. Darby is disabled as that term is defined by the ADA and

Ohio Civil Rights Act.

8.      Defendant Childvine is an Ohio corporation doing business in the Southern

District of Ohio. Childvine is an early childcare provider.

9.      Defendant Tyler Mayhugh is an Ohio resident and, at all times relevant, was the

Director at Childvine, Inc.

10.     Defendant Samantha Doczy is an Ohio resident and, at all times relevant, a co-

owner of Childvine, Inc.

                              STATEMENT OF THE CASE

11.     Childvine hired Ms. Darby as an administrative assistant in or about August 2016.

In September 2016, Ms. Darby was diagnosed with breast cancer, which substantially

limited her major life activity of normal cell growth.

12.     Ms. Darby promptly notified her supervisor, Tyler Mayhugh, of her breast cancer

diagnosis. During this meeting, she also informed Mr. Mayhugh that she was scheduled

to have a double mastectomy on September 27, 2016.

13.     Mr. Mayhugh expressed doubt as to whether Childvine would allow Ms. Darby to

remain employed, as her scheduled surgery date was still within her 90-day probationary

period. He asked if Ms. Darby could delay her surgery until after her 90-day probationary

period was complete.

14.     Fearing for her job, Ms. Darby re-scheduled her surgery for October 25, 2016, the

first day after her probationary period was complete. She informed Mr. Mayhugh of her

new surgery date.




                                             3
      Case: 1:18-cv-00669-MRB Doc #: 5 Filed: 11/16/18 Page: 4 of 7 PAGEID #: 24




15.     After informing Mr. Mayhugh of her new surgery date, Mr. Mayhugh and Ms.

Doczy repeatedly harassed Ms. Darby about the length of her leave to recover from

surgery.

16.     In mid-October, Ms. Darby requested the use of her paid time off to recover from

her surgery. Ms. Doczy approved Ms. Darby’s use of vacation and sick leave for her

surgery.

17.     After a successful surgery, Ms. Darby sent a text message to Mr. Mayhugh on

October 26, 2018 regarding her return to work in early November. Mr. Mayhugh

informed Ms. Darby that she would need a medical release to return to work.

18.        On November 4, 2016, Ms. Darby took a signed medical release to Mr. Mayhugh.

Upon receipt of the release, Mr. Mayhugh asked Ms. Darby to step into his office. He then

told Ms. Darby that Childvine had sent her a letter in the mail informing her that she was

being terminated.

19.     Several days later, Ms. Darby received the termination letter, dated November 7,

2016, informing her that she had been terminated effective October 24, 2016, the final

day of her probationary period and the day before her mastectomy. Ms. Darby worked a

full shift on October 24, and Childvine gave Ms. Darby no indication on that day that she

was being terminated. In fact, Ms. Darby had supervised a field trip and was told to go

home early to prepare for her “big day.”

20.     Childvine, Mr. Mayhugh, and Ms. Doczy concocted false justifications for

terminating Ms. Darby, claiming Ms. Darby was being terminated for being “unpleasant,”

violating the dress code, comments she had made, and “being unable to work.” However,

Ms. Darby received no discipline for these alleged deficiencies during her employment.



                                            4
      Case: 1:18-cv-00669-MRB Doc #: 5 Filed: 11/16/18 Page: 5 of 7 PAGEID #: 25




21.     Childvine’s justifications for terminating Ms. Darby were false and were pretext for

illegal discrimination on the basis of her disability.

22.     As a direct and proximate result of Defendants’ unlawful actions, Ms. Darby has

suffered and continues to suffer economic injuries in the form of lost pay and benefits, as

well as non-economic injuries, including emotional distress and pain and suffering.

                        VI.    STATEMENT OF THE CLAIMS

                         Count 1: Disability Discrimination
                    (42 USC § 12101 and Ohio Rev. Code § 4112.02)

23.     Ms. Darby incorporates paragraphs 1 through 22 as if fully rewritten herein.

24.     Ms. Darby suffered from breast cancer, which substantially limited her normal cell

growth.

25.     Ms. Darby is qualified to perform the essential functions of her position with a

reasonable accommodation.

26.     Childvine denied Ms. Darby a reasonable accommodation and terminated her

because of her disability.

27.     As a result of Childvine’s illegal actions, Ms. Darby has suffered damages including

lost wages and emotional distress.

28.     Childvine acted with malice and a conscious disregard for Ms. Darby’s federally-

protected rights.

                         Count 2: Disability Discrimination
                           (Ohio Rev. Code § 4112.02(J))

29.     Ms. Darby incorporates paragraphs 1 through 28 as if fully rewritten herein.

30.     Childvine discriminated against Ms. Darby because of her breast cancer.

31.     The discrimination was sufficiently severe to affect a term, condition, or privilege

of employment.

                                              5
      Case: 1:18-cv-00669-MRB Doc #: 5 Filed: 11/16/18 Page: 6 of 7 PAGEID #: 26




32.     Defendants Mayhugh and Doczy, by their actions and omissions, aided, abetted,

incited, and compelled Childvine’s discrimination of Ms. Darby in violation of Ohio law

by creating false justifications for terminating Ms. Darby because of her breast cancer.

33.     Mr. Mayhugh and Ms. Doczy took adverse action against Ms. Darby when they

terminated her employment.

34.     There is a causal connection between Ms. Darby’s termination and her disability.

35.     Mr. Mayhugh and Ms. Doczy’s stated reasons for terminating Ms. Darby are

pretext for illegal discrimination.

36.     Mr. Mayhugh and Ms. Doczy acted with malice.

                                 PRAYER FOR RELIEF

        Wherefore, Ms. Darby demands judgment against Defendants Childvine, Tyler

Mayhugh, and Samantha Doczy states as follows:

1.      An award of compensatory damages for all economic damages suffered by Ms.

Darby in an amount to be determined at trial;

2.      An order reinstating Ms. Darby to her previous position, inclusive of all pay

increases and benefits to which she would have been entitled had she not been

terminated, or in the alternative, an award of front pay;

3.      An award of compensatory damages for all noneconomic damages suffered;

4.      An award of punitive damages;

5.      An award of Ms. Darby’s reasonable attorney fees and costs; and

6.      An award of any other relief in law or equity to which Ms. Darby is entitled.




                                             6
    Case: 1:18-cv-00669-MRB Doc #: 5 Filed: 11/16/18 Page: 7 of 7 PAGEID #: 27




                                                 Respectfully submitted,
                                                 MEZIBOV BUTLER
                                                 /s/ Brian J. Butler___________
                                                 Brian J. Butler (OH No. 0082675)
                                                 Marc D. Mezibov (OH No. 0019316)
                                                 615 Elsinore Place
                                                 Cincinnati, OH 45202
                                                 Phone: 513.621.8800
                                                 Fax: 513.621.8833
                                                 bbutler@mezibov.com
                                                 mmezibov@mezibov.com


                                                 Attorneys for Plaintiff Sherryl Darby



                                   JURY DEMAND

      Plaintiff Sherryl Darby demands a jury trial to resolve all issues of fact related to

her Complaint.


                                                 /s/ Brian J. Butler___________
                                                 Brian J. Butler (OH No. 0082675)


                            CERTIFICATE OF SERVICE

      I certify that all parties have been served through the operation of the Court’s

electronic filing system.   Waivers of service have been sent to the newly-added

Defendants.


                                                 /s/ Brian J. Butler___________
                                                 Brian J. Butler (OH No. 0082675)




                                             7
